DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2020 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morrissey et al. (US 2014/0062646 A1; hereinafter Morrissey).
Regarding claim 1, Morrissey (Fig,2) discloses an inductor structure for use in a semiconductor device, comprising: 
a laminated first stack (stack from 100 down to 70) including: one or more layers of a magnetic material (80/82/84/86/88; [0036]); and 
one or more layers of a first insulating material (70/72/74/76/78/90; [0036] and [0037]) having a thickness, wherein the layers of magnetic material (80/82/84/86/88) alternate with the first layers of insulating material (70/72/74/76/78/90); and 
at least one layer of a second insulating material (100; [0037]) having a thickness; 
wherein: the thickness of the at least one layer of the second insulating material (thickness of 100) is different than the thickness of each of the layers of the first insulating material (thickness of 70/72/74/76/78/90), and the at least one layer of a second insulating material (100) has a lower surface (lower surface of 100) that directly contacts an upper surface of one of the layers of the first insulating material (upper surface of 90)’
wherein the at least one layer of a second insulating material (100) is included in the laminated first stack (from 70 to 100).
Regarding Claim 2, Morrissey ([0012]) discloses wherein the magnetic material includes one or more materials selected from the group comprising a Co containing magnetic material (cobalt alloys),( FeTaN, and FeNi).  
Regarding Claim 3, Morrissey ([0040]) discloses wherein the insulating material includes one or more of silicon dioxide, silicon nitride (silicon oxides, silicon nitrides), silicon oxynitride, magnesium oxide, and aluminum oxide.  
Regarding Claim 12, Morrissey ([0012] and [0040]) discloses wherein: the magnetic material includes one or more materials selected from the group comprising a Co containing magnetic material, FeTaN, and FeNi; and 
the insulating material includes one or more of silicon dioxide, silicon nitride, silicon oxynitride, magnesium oxide, and aluminum oxide.  
Regarding Claim 13, Morrissey (fig.2) discloses a laminated first stack including: the layers of magnetic material (80/82/84/86/88); and 
the first layers of insulating material (70/72/74/76/78/90) having the first thickness, the first layers of magnetic material alternating with the first layers of insulating material (shown).  
Regarding Claim 14, Morrissey (fig.2) discloses a method of forming an inductor structure for use in a semiconductor device, comprising: 
forming a first laminated first stack including: 
depositing one or more layers of magnetic material (80/82/84/86/88); and 
Docket No. YOR920161692US1depositing one or more layers of a first insulating material (70/72/74/76/78/90) having a first thickness, wherein the layers of magnetic material (80/82/84/86/88) are deposited in an alternating manner with the layers of the first insulating material (70/72/74/76/78/90);
depositing at least one layer of a second insulating material (100) having a second thickness directly an upper surface of one of the layers of the first insulating 
wherein the at least one layer of a second insulating material (100) is included in the laminated first stack (70 to 100).
Regarding Claim 11, Morrissey (Fig,2) discloses an inductor structure for use in a semiconductor device, comprising: layers of magnetic material (80/82/84/86/88; [0036]); and 
a first layers of insulating material (70/72/74/76/78/90; [0036] and [0037]) having a first thickness; and 
a second layer of insulating material (100; [0037]) having a second thickness; wherein the second thickness (thickness of 100) is greater than the first thickness (thickness 70/72/74/76/78/90), wherein the second insulating material (100) includes a lower surface (lower surfaces of 100) that directly contacts an upper surface of one of the first layers of insulating material (90),
wherein the layers of the magnetic material 80/82/84/86/88, the first layers of insulating material, and the second layer of insulating (100), material define a laminated first stack (stack from 70 to 100), and wherein the second insulating material (100) is included in the laminated first stack (shown).
Regarding Claim 14, Morrissey (Fig,2) discloses a method of forming an inductor structure for use in a semiconductor device, comprising: 
forming a first laminated first stack (stack from 70 to 100) including: 
depositing one or more layers of magnetic material (80/82/84/86/88; [0036]); and 

depositing at least one layer of a second insulating material layer (100) having a second thickness directly on an upper surface of one of the layers of the first insulating material (upper surface of 90), the second thickness being different than the first thickness (shown).  
Regarding Claim 15, Morrissey ([0012] and [0040]) discloses wherein the magnetic material includes one or more materials selected from the group comprising a Co containing magnetic material, FeTaN, and FeNi; and 
the insulating material includes one or more of silicon dioxide, silicon nitride, silicon oxynitride, magnesium oxide, and aluminum oxide.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  2.    Claims 6-10, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Morrissey in view of Fontana, JR. et al. (US 20140216939 A1; Hereinafter Fontana).

Regarding Claim 6, Morrissey discloses multiple stackes of insulating layers with different thicknesses but it does not particularly disclose wherein the thickness of each of the layers of the first insulating material is greater than the thickness of the at least one layer of the second insulating material.
Fontana (fig.3) discloses magnetic device that has magnetic material layers and spacers alternating and stacking on each other.
	As shown in Fig.3 some spacers between the magnetic materials are having thicker than the others.
Therefore it would have been obvious in the art before the filling of the application to use the teaching of Fontana and combine it with Morrissey’s to have first insulating layer thicker than the second to improve the structure so that both the closure magnetic domains and eddy currents can be reduced (Fontana [0021]).
Regarding Claim 7, Morrissey in view of Fontana as applied to the inductor structure of claim 6, further teaches, further comprising a laminated second stack (122 to 152; Fig.2) including: 
one or more layers of the magnetic material (120/124/126/128/130); and 
one or more layers of the third insulating material (122/132/134/136/138/152) having a thickness; 

Morrissey does not particularly disclose the thickness of each of the layers of the third insulating material is greater than the thickness of the at least one layer of the second insulating material, and 
the at least one layer of the second insulating material ( any one of 118a or 118b} is located between the laminated first stack and the laminated second stack,
and that the thickness of each of the layers of the third insulating material is greater than the thickness of the at least one layer of the second insulating material.
Fontana discloses that the thickness of each of the layers of the third insulating material is greater than the thickness of the at least one layer of the second insulating material.
Therefore it would have been obvious in the art before the filling of the application to use the teaching of Fontana and combine it with Morrissey’s to have third insulating layer thicker than the second to improve the structure so that both the closure magnetic domains and eddy currents can be reduced (Fontana [0021]).
Regarding Claim 8, Morrissey in view of Fontana as applied to the inductor structure of claim 7, Morrissey (fig.2) discloses a laminated third stack (160) including the at least one layer of the second insulating material (150).  
Regarding Claim 9, Morrissey as applied to the inductor structure of claim 1, Morrissey does not particularly disclose the thickness of the insulating layers.

Therefore it would have been obvious in the art before the filling of the application to have insulator layers with desired thicknesses to control both the closure magnetic domains and eddy currents.
Regarding Claim 10, Morrissey as applied to the inductor structure of claim 1, Morrissey does not particularly disclose the thickness of the insulating layers.
Fontana ([0022]-[0024]) in a related art discloses the claimed range thicknesses for the insulating layers; wherein the layers of firstDocket No. YOR920161692US1 insulating material include layers have a thickness of about 50 nm and the at least one layer of second insulating material has a thickness of about 500 nm.  
Therefore it would have been obvious in the art before the filling of the application to have insulator layers with desired thicknesses to control both the closure magnetic domains and eddy currents.

Regarding Claim 17, Morrissey as applied to the inductor structure of claim 14, further teaches, 
Morrissey (Fig.2) discloses further comprising a laminated second stack (110; [0037]) including: 
one or more layers of the magnetic material (120/124/126/128/130); and 
one or more layers of the third insulating material (122/132/134/136/138/152) having a thickness; 

the thickness of each of the layers of the third insulating material is greater than the thickness of the at least one layer of the second insulating material, and 
the at least one layer of the second insulating material (100) is located between the laminated first stack and the laminated second stack.  
Morrissey does not particularly disclose wherein: the first thickness is greater than the second thickness; Morrissey does not also particularly disclose that the thickness of each of the layers of the third insulating material is greater than the thickness of the at least one layer of the second insulating material.
Fontana (fig.3) discloses magnetic device that has magnetic material layers and spacers alternating and stacking on each other.
	As shown in Fig.3 some spacers between the magnetic materials are having thicker than the others.
Therefore it would have been obvious in the art before the filling of the application to use the teaching of Fontana and combine it with Morrissey’s to have first insulating layer thicker than the second to improve the structure so that both the closure magnetic domains and eddy currents can be reduced (Fontana [0021]).
Fontana also discloses that the thickness of each of the layers of the third insulating material is greater than the thickness of the at least one layer of the second insulating material.
Therefore it would have been obvious in the art before the filling of the application to use the teaching of Fontana and combine it with Morrissey’s to have third 

Regarding Claim 18, Morrissey in view of Fontana as applied to the inductor structure of claim 7,  Morrissey (fig.2) discloses a laminated third stack (160) including the at least one layer (150) of the second insulating material having the second thickness.
Regarding Claim 19, Morrissey as applied to the inductor structure of claim 14, Morrissey does not particularly disclose the thickness of the insulating layers.
Fontana ([0022]-[0024]) in a related art discloses the claimed range thicknesses for the insulating layers; wherein the layers of first insulating material include layers having a thickness of about 50 nm to about 1 pm.
Therefore it would have been obvious in the art before the filling of the application to have insulator layers with desired thicknesses to control both the closure magnetic domains and eddy currents.
Regarding Claim 20, Morrissey as applied to the inductor structure of claim 14, Morrissey does not particularly disclose the thickness of the insulating layers.
Fontana ([0022]-[0024]) in a related art discloses the claimed range thicknesses for the insulating layers; wherein the layers of firstDocket No. YOR920161692US1 insulating material include layers have a thickness of about 50 nm and the at least one layer of second insulating material has a thickness of about 500 nm.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAJAR KOLAHDOUZAN whose telephone number is (571)270-5842. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 5712721864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        February 12, 2021